Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021, and the supplemental amendments filed on 11/05/2021 have been entered.
 
Claims 3 and 6 are cancelled by applicant on 09/17/2021, and the supplemental amendments filed on 11/05/2021.
Claims 1, 2, 4, 5 and 7-11 are pending in this application and are being examined on their merits.

Answer to Arguments:
Withdrawn Rejection(s):
The rejection of claims 1-2 and 8 under 35 U.S.C. 10, is withdrawn due to the amendments to the claims filed on 11/05/2021.
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn due to the amendments to the claims filed on 11/05/2021.
The rejection of claims 1, 2, 5 and 8-11 under 35 U.S.C. 102(a)(1) as being anticipated by Tulloch et al., as evidenced by Wikipedia, is withdrawn due to the amendments to the claims filed on 11/05/2021.
Applicant’s arguments with respect to the above-mentioned rejections are moot because the rejections are withdrawn.


Applicant's argument that the cited references fail to show producing “glycolipids” and “PEFA” (page 12 of Remarks filed on 09/17/2021) are considered but are not persuasive, because the feature upon which applicant relies, i.e., “glycolipids” is not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, although, claim 9 recites “PEFA” (claim 9 last line), however PEFA is one member of the claimed members of the Markush group, and as indicated in the previous Office action, Tulloch et al. teach polyol lipid is a 3-hydroxy fatty acid moiety from 10 to 24 carbon atoms in length, i.e., methyl 3-hydroxypalmitate and methyl 3-hydroxystearate had carbon numbers of 17.7 and 19.7 respectively) (see for example,. p. 832 3rd paragraph lines 1-3, p. 833 6th paragraph line 3, and Abstract).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tulloch et al. (Canadian Journal of Chemistry, 1964, Vol. 42, p. 830-835) and Wikipedia (Rhodotorula glutinis according to Wikipedia, downloaded on 05/17/2021, 4 pages of PDF) and further in view of previously cited Sitepu et al. and Spencer et al.
Regarding claim 1, Tulloch et al. teach a yeast culture comprising: a population of phylum Basidiomvcota class Microbotrvomvcetes yeast cells, one or more hydrophilic carbon sources, and/or at least about 1 g/L polyol lipid (Rhodotorula glutinis in a culture medium containing glucose producing 1-2 g/L extracellular [polyol] lipids) (see for example, p. 832 Table 1 first two Rhodotorula glutinis strains, “Method of Oil production”, and Abstract) and (see page 1 right-hand column “Scientific Classification of Rhodotorula glutinis according to Wikipedia).
Regarding claim 2, Tulloch et al. teach one or more hydrophobic carbon sources (glycerol) (see for example, p. 832 Table 1 3rd column “Glycerol”).
Regarding claim 5, Tulloch et al. teach culture comprises one or more hydrophilic carbon sources at a concentration in the range of about 0.2% (w/v) to about 70% (w/v) (4% glucose in the medium) (see for example, p. 832 “Method of Oil production ).
Regarding claim 8, Tulloch et al. teach the hydrophilic carbon source is a sugar moieties selected from the group consisting of glucose, sucrose, xylose, galactose, rhamnose, arabinose, mannose, cellobiose, galacturonic acid, lactose, sophorose, glycerol, and mixtures thereof (medium comprises glucose) (see for example, p. 832 “Method of Oil production ).
Regarding claim 9, Tulloch et al. teach polyol lipid is a lipid selected from the group consisting of a 3-hydroxy fatty acid moiety from 10 to 24 carbon atoms in length, a sugar alcohol moiety esterified to rd paragraph lines 1-3, p. 833 6th paragraph line 3, and Abstract) .

Tulloch et al. do not teach wherein the culture further comprises an iron salt of a concentration in the range of about 0.001 mg/L to about 10 g/L (claim 3), wherein the iron salt is selected from the group consisting of iron chloride (II) & (III), … , and organometallic complexes thereof (claim 4), the culture comprises a carbon to nitrogen ratio of about 5:1 to about 400:1 (claim 6), and wherein the population of basidiomycetous yeast cells comprises one or more strains selected from the group consisting of: a) Rhodotorula babjevae (syn. Rhodosporidium babjevae) strain NRRL Y- 67018 (also deposited as UCDFST 04-877) … (claim 7). 
However, regarding the limitations of claims 4 and 7 Sitepu et al. teach oleaginous basidiomycetous yeast cells Rhodotorula sp. strain Rhodotorula babjevae  UCDFST 05-775 (Rhodotorula babjevae  UCDFST 05-775 in culture condition A) (see for example, p. 366 left-hand column 3rd paragraph, and p. 368 Table 3 Rank No. 2) and the culture medium comprises a hydrophilic carbon source (Culture condition A, comprises carbon source glucose) (see for example, p. 362 left-hand column 2nd paragraph line 12). Sitepu et al. also teach adding an iron salt of a concentration in the range of about 0.001 mg/L to about 10 g/L to the culture medium of a basidiomycetous yeast cells and the iron salt is selected from the group consisting of iron chloride (II) & (III)  ... (FeCl3 0.08 g/L in growth medium) (see for example, p. 362 left-hand column 2nd paragraph line 12). Sitepu et al. teach culture comprises a carbon to nitrogen ratio of about 5:1 to about 400:1 (medium containing 120 g glucose/L and 0.5 g/L ammonium chloride) (p. 362 left-hand column 2nd paragraph lines 7-10).
Rhodotorula sp. produce polyol lipids (see p. 153 right-hand column 3rd paragraph). 
Therefore, a person of ordinary skill in the art before the effective filing date of the invention, knowing that basidiomycetous yeast of Rhodotorula sp. produce polyol lipids (as taught by Spencer et al.), would have been motivated to modify the culture composition of prior art by substituting basidiomycetous yeast of Rhodotorula sp. strain Rhodotorula babjevae (taught by Sitepu et al.) for the basidiomycetous yeast cells in the culture composition taught by Tulloch et al. and further by applying a carbon to nitrogen ratio of about 5:1 to about 400:1 and adding an iron salt at the claimed concentration range according to the teachings of Sitepu et al. with a reasonable expectation of success in providing the claimed yeast culture composition. Because substituting one known polyol lipid producing basidiomycetous yeast for another polyol lipid producing basidiomycetous yeast cells in the culture medium or prior art would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention (Also, see MPEP 2144.06 II.). Because, Tulloch et al. disclose/teach a yeast culture comprising: a population of phylum Basidiomvcota class Microbotrvomvcetes yeast cells, one or more hydrophilic carbon sources, and/or at least about 1 g/L polyol lipid, because Sitepu et al. teach oleaginous basidiomycetous yeast cells Rhodotorula sp. strain Rhodotorula babjevae  UCDFST 05-775, and adding an iron salt of a concentration in the range of about 0.001 mg/L to about 10 g/L to the culture medium of a basidiomycetous yeast cells, culture comprises a carbon to nitrogen ratio of about 5:1 to about 400:1, and further because Spencer et al. teach basidiomycetous yeast of Rhodotorula sp. produce polyol lipids.

Double Patenting Rejection:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A)
s 1, 5 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-13, 16-19, 22 and 30-38 of U.S. Patent No. 10,196,663. Although the claims at issue are not identical, they are not patentably distinct from each other because;

Claims 1, 7-13, 16-19, 22 and 30-38 of U.S. Patent No. 10,196,663 disclose/teach producing method of producing one or more glycolipids, comprising: a) culturing a population of yeast cells in a yeast cell culture comprising one or more hydrophilic carbon sources, minimum dissolved oxygen of 20%, and a carbon to nitrogen ratio of about 10:1 to about 200:1, wherein the yeast cells are from the group consisting of Rhodotorula and Rhodosporidiobolus, wherein the culture does not comprise one or more hydrophobic carbon sources, and b) harvesting the one or more glycolipids secreted into the medium, wherein the hydrophilic carbon source is a monosaccharide, an oligosaccharide or a polysaccharide and comprises one or more sugar moieties selected from the group consisting of glucose, sucrose, xylose, galactose, rhamnose, arabinose, mannose, cellobiose, galacturonic acid, lactose, sophorose, and mixtures thereof, the population of yeast cells comprises one or more species selected from the group consisting of Rhodotorula babjevae,  … , wherein the population of yeast cells comprises one or more strains selected from the group consisting of: a) Rhodotorula babjevae strain NRRL Y-67018 (UCDFST 04-877),…,  wherein the glycolipid comprises a fatty acid comprising from 14 to 24 carbon atoms in length, wherein the glycolipid sugar moiety or glycan is monoacetylated or diacetylated, further purifying and/or isolating the glycolipid, wherein at least about 1 g/L glycolipid is produced, wherein at least about 2 g/L to about 12 g/L glycolipid is produced, and wherein the yeast cells secrete the one or more glycolipids into the medium in a form that can be harvested without solvent extraction.

It should be noted that claimed polyol lipids (PL) are glycolipids secreted by yeast (see applicant’s specification paragraphs [0004] and [0172]).
In addition, regarding the profile claims 10-11, for example, column 4 lines 50-65 of the specification of U.S. Patent No. 10,196,663 defines the profile of polyol lipids/glycolipids to comprise at least about 20%, 25%, … , of Molecular Formula: C31H52O12, as such the claimed profiles as recited in 
Therefore, the method taught by claims 1, 7-13, 16-19, 22 and 30-38 of U.S. Patent No. 10,196,663 make obvious the claimed yeast culture comprising: (a) a population of phylum Basidiomycota, class Microbotryomycetes yeast cells (b) one or more hydrophilic carbon sources; (c) an iron salt of a concentration in the range of about 0.001 mg/L to about 10 mg/L; (d) a nitrogen source with a culture carbon to nitrogen ratio of about 5:1 to about 400:1; and (e) at least about 1 g/L polyol lipid.

B)
Claims 1, 4, 5 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-13, 16-19, 22 and 30-38 of U.S. Patent No. 10,196,663 in view of Sitepu et al. 
Regarding the limitations of claim 4, as indicated above, Sitepu et al. teach oleaginous basidiomycetous yeast cells strain Rhodotorula babjevae  UCDFST 05-775, and adding an iron salt of a concentration in the range of about 0.001 mg/L to about 10 g/L to the culture medium of a basidiomycetous yeast cells, culture comprises a carbon to nitrogen ratio of about 5:1 to about 400:1.

Therefore, a person of ordinary skill in the art would have been motivated to apply the teachings of Sitepu et al. and add an iron salt of a concentration in the range of about 0.001 mg/L to about 10 g/L taught by the prior art to be added in the culture medium of Basidiomycetous yeast cells Rhodotorula sp. strain Rhodotorula babjevae  UCDFST 05-775 in the method taught by claims of U.S. Patent No. 10,196,663 to provide the claimed yeast culture as recited in claim 4 of instant application.

C)
Claims 1, 2, 5 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 30-38 of U.S. Patent No. 10,196,663 in view of Tulloch et al.
Rhodotorula babjevae, ... ; and b) harvesting the one or more glycolipids secreted into the medium, wherein at least about 1 g/L glycolipid is produced, wherein the hydrophilic carbon source is a monosaccharide, an oligosaccharide or a polysaccharide and comprises one or more sugar moieties selected from the group consisting of glucose, sucrose, xylose, galactose, rhamnose, arabinose, mannose, cellobiose, galacturonic acid, lactose, sophorose, and mixtures thereof, wherein the population of yeast cells comprises one or more strains selected from the group consisting of: a) Rhodotorula babjevae strain NRRL Y-67018 (UCDFST 04-877), ..., wherein the glycolipid comprises a fatty acid comprising from 14 to 24 carbon atoms in length, wherein the glycolipid sugar moiety or glycan is monoacetylated or diacetylated, further comprising purifying and/or isolating the glycolipid, wherein the glycolipid can be purified and/or isolated without cell lysis, and wherein at least about 2 g/L to about 12 g/L glycolipid is produced. 
Regarding claim 2, Tulloch et al. teach one or more hydrophobic carbon sources (glycerol) (see for example, p. 832 Table 1 3rd column “Glycerol”).
Therefore, a person of ordinary skill in the art would have been motivated to apply the teachings of Tulloch et al. and add one or more hydrophobic carbon sources in the method taught by claims of U.S. Patent No. 10,196,663 to provide the claimed yeast culture as recited in claims 1, 2, 5 and 7-11 of instant application.

Conclusion:
No claim(s) is allowed at this time.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651